DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0084812 (Kirschner ‘812).
With respect to claim 1, Kirschner ‘812 discloses a dispensing system (see Figure 4) comprising a track (30 - see Figure 2); a pusher (20) moveably coupled to the track (30); a biasing member (24, i.e., spring - see paragraph [0019]) coupled to the pusher (20) and the track (30) and configured to move the pusher (20) relative to the track (30) in a first direction (from left to right in Figure 2); and a damper (26, 34) coupled to the pusher (20 - see Figure 4) and the track (30 - see Figure 2) and configured to reduce a speed (see paragraph [0021]) at which the pusher (20) moves relative to the track (30) in the first direction; with respect to claim 2, wherein the damper (26, 34) includes a rotary damper (26) mechanism and a gear (34) coupled (see Figure 4) to the rotary damper mechanism (26), and wherein the gear (34) includes a first plurality of teeth (see Figure 4) configured to engage (via teeth 32) the track (30); with respect to claim 3, wherein the track (30) includes a second plurality of teeth (32) intermeshed with the first plurality of teeth of the gear; with respect to claim 4, wherein the pusher (20) includes a first sidewall (unnumbered vertically extending outside element - right of 20 in Figure 4, on the rear right) and a second sidewall opposing the first sidewall, the first sidewall and the second sidewall defining a void (at numeral 20 in Figure 4), and wherein the biasing member (24) and the damper (26, 34) are at least partially disposed within the void (i.e., including the unnumbered portion between numeral 26 and 34 that is within 20 in Figure 4); with respect to claim 5, wherein the damper (26, 34) includes a body (the unnumbered horizontally portion between numeral 26 and 34 that is within 20 in Figure 4) and a shaft (unnumbered - not shown or disclosed but considered to be inherent since at least 34 must rotate), the body coupled (not explicitly shown, but considered to be coupled together via intermediate elements on the body and/or pusher - see Figure 4) to the first sidewall, the shaft coupled (see Figure 4) to the rotary damper mechanism (26) and the gear (34); with respect to claim 6, wherein the pusher (20) includes a base (unnumbered - see Figure 4, horizontally extending element below the spring, numeral 24) integrally formed with the first sidewall (unnumbered vertically extending outside element - right of 20 in Figure 4, on the rear right), and wherein the body (the unnumbered horizontally portion between numeral 26 and 34 that is within 20 in Figure 4) is at least partially disposed within the base; with respect to claim 7, wherein the pusher (20) includes a plurality of legs (unnumbered  - see Figure 4, see details in Figure 5) secured to the track (30); with respect to claim 8, wherein the track includes a first rail (unnumbered - see figure 2, as at the left and right longitudinally extending sides of 30 extending from the front right to the left rear  of the perspective view of element 30), a second rail, and an engagement mechanism (i.e., teeth 32) disposed between the first rail and the second rail and configured to engage the damper (at 34); with respect to claim 9, wherein the damper includes a pinion gear (34) having a first plurality of teeth, and the engagement mechanism includes a second plurality of teeth (32) configured to engage the first plurality of teeth.
With respect to claim 10, Kirschner ‘812 discloses the dispensing system comprising a rail (30) extending from a first end (right in Figure 2) to a second end (left in Figure 2) and including a first engagement mechanism (teeth 32); and the pusher (20) operable to move between the first end and the second end and including the biasing member (24) configured to bias the pusher towards the first end and a second engagement mechanism (26, 34) configured to retard movement of the pusher towards the first end; with respect to claim 12, wherein the biasing member (24) includes a coil spring including a first end attached to the pusher (20) and a second end attached (see paragraph [0019]) to the rail (30); with respect to claim 13, wherein the first engagement mechanism (32) extends between the first end and the second end and the second engagement (teeth on 34) mechanism is engaged with the first engagement mechanism (32); with respect to claim 14, wherein the first engagement mechanism (32) includes an elongate engagement mechanism and the second engagement mechanism(34)  includes a rotary engagement mechanism interfacing with the first engagement mechanism (32); with respect to claim 15, wherein the first engagement mechanism (32) includes a gear rack and the second engagement mechanism (34) includes a pinion gear; with respect to claim 16,  wherein the second engagement mechanism (26, 24) includes a rotary damper (26) coupled to the pinion gear (34); with respect to claim 17, wherein the rotary damper generates a resistive torque in response to movement of the pusher towards the first end; with respect to claim 18, wherein the second engagement mechanism (i.e., including the unnumbered portion between numeral 26 and 34 that is within 20 in Figure 4) is disposed within a void (see Figure 4) of the pusher (20: with respect to claim 19, wherein the rail includes a first track and a second track spaced apart (unnumbered - see figure 2, as at the left and right longitudinally extending sides of 30 extending from the front right to the left rear  of the perspective view of element 30)from the first track by the first engagement mechanism (32); with respect to claim 20, wherein the first track and the second track (unnumbered - see figure 2, as at the left and right longitudinally extending sides of 30 extending from the front right to the left rear  of the perspective view of element 30) define an opening (along 32) configured to receive a portion of the second engagement mechanism (on 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschner ‘812 as applied to claims 1-9 and 11-20 above, and further in view of CN 105640161.
Kirschner ‘812 discloses the system as advanced above but fails to disclose an adjustment mechanism configured to change a spring constant of the biasing member.
CN 105640161 teaches the use of a adjustment mechanism (see Figure 2), as claimed, and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the system of Kirschner ‘812 with the adjustment mechanism of CN 105640161, for increased ease in use capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Application Publication No. 2006/0237381.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 8, 2022